Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-12, 21-27 and 29 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a dielectric cover layer; a solid dielectric spacer mounted against a surface of the dielectric cover layer; a dielectric substrate mounted against the solid dielectric spacer, wherein the solid dielectric spacer is interposed between the dielectric substrate and the dielectric cover layer; and a phased antenna array on the dielectric substrate, wherein the phased antenna array is configured to transmit radio-frequency signals at a frequency between 10 GHz and 300 GHz through the solid dielectric spacer and the dielectric cover layer.
Regarding independent claim 29, patentability exists, at least in part, with the claimed features of a dielectric cover layer; a dielectric spacer mounted against a surface of the dielectric cover layer; a dielectric substrate mounted against the dielectric spacer, wherein the dielectric spacer is interposed between the dielectric substrate and the dielectric cover layer, the dielectric spacer is an additional dielectric substrate, and a surface of the additional dielectric substrate is attached to the surface of the dielectric cover layer; and a phased antenna array on the dielectric substrate, wherein the phased antenna array is configured to transmit radio-frequency signals at a frequency between 10 GHz and 300 GHz through the dielectric spacer and the dielectric cover layer.

Claims 2-12, 21-27 depend from claim 1 and are included in the allowable subject matter.
Rojanski et al. (US9929472), Feldman (US2018/0090851), and Gillette (US 2008/0218418) are all cited as teaching some elements of the claimed invention including  a plurality of dielectric layers, a plurality of antenna elements, as well as, a dielectric cover and substrate therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845